Citation Nr: 1629357	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  14-28 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 10, 2011, for the grant of special monthly death pension, to include whether an accrued benefits claim or substitution is warranted.


WITNESSES AT HEARING ON APPEAL

Appellant's daughter and her husband


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1950 to October 1952.  The Veteran died in April 1982 and the appellant is the Veteran's late surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appellant appealed this rating decision asserting entitlement to an effective date earlier than January 10, 2011.  During the pendency of this appeal, the appellant died in October 2011.  

In August 2015, the appellant's daughter, K. P., testified at a Board hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reflects that the appellant asserted entitlement to an effective date earlier than January 10, 2011, stating that she originally filed her claim in December 2009.  Since the appellant's passing, through numerous correspondences and during the August 2015 Board hearing, the appellant's daughters, K.P and D. M., have also attested to such.  Specifically, the appellant's daughters have stated that they assisted their mother in filing the claim, which was mailed to the RO in December 2009, but was later lost by the RO. 

The Board notes that 38 C.F.R. § 3.1000 states that upon the death of a surviving spouse, payment is made to the Veteran's children.  In this case, it would be possible for the children to either receive the additional amount of special monthly death pension to which the surviving spouse would be entitled if she prevailed on her claim for an earlier effective date as accrued benefits or to be substituted as the appellants in the claim for an earlier effective date; however, they would still have to meet the definition of child in 38 C.F.R. § 3.1000(d)(2).

Review of the record shows that the appellant's daughter, D. K., filed an Application for Accrued Amounts Due a Deceased Beneficiary (VA Form 21-601) in January 2012.  In an August 2013 correspondence, the appellant's daughter, K. P. requested the status of her mother's appeal.  In an October 2013, the RO issued a deferred rating decision informing the appellant's daughter, K. P., that no action could be taken on her claim because "according to [their] records, this [was] the first correspondence we have had since the passing of [the appellant].  Applications for accrued benefits must be filed within one year after the date of death."  In November 2013, K. P. submitted a Notice of Disagreement (NOD).  In a December 2013 deferred rating decision, the RO informed D. K. that no action had been taken on her January 2012 claim as the VA Form 21-601 was not signed.  In April 2014, the RO received a VA Form 21-601 signed instead by K. P.; however, in a May 2014 deferred rating decision, the RO informed K. P. that the VA Form 21-601 had to be signed by D. K.  

Upon review of the claims file to date, the Board finds that it is unclear what the ultimate disposition was.  Moreover, it is unclear whether either of the appellant's daughters were properly substituted or if notification procedures were followed.

In light of this lack of information, the Board finds that a remand for clarification as to the procedural posture of the case is warranted.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for entitlement to an effective date earlier than January 10, 2011, for the grant of special monthly death pension, to include whether an accrued benefits claim or substitution is warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




